
	
		II
		111th CONGRESS
		1st Session
		S. 974
		IN THE SENATE OF THE UNITED STATES
		
			May 5, 2009
			Mr. Martinez introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend title XIX of the Social Security Act to require
		  the Secretary of Health and Human Services to make certain de-identified
		  information collected under the Medicaid Statistical Information System
		  publicly available on the Internet.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Medicaid Accountability through
			 Transparency Act of 2009.
		2.Medicaid
			 Internet-based transparency program
			(a)In
			 generalTitle XIX of the
			 Social Security Act, as amended by section 203(d) of the Children's Health
			 Insurance Program Reauthorization Act of 2009 (Public Law 111–3), is amended by
			 adding at the end the following new section:
				
					1943.Internet-based
				transparency program
						(a)In
				GeneralNot later than one year after the date of the enactment
				of this section, the Secretary shall implement a program under which the
				Secretary shall make available through the public Internet website of the
				Department of Health and Human Services non-aggregated information on
				individuals collected under the Medicaid Statistical Information System
				described in section 1903(r)(1)(F) insofar as such information has been
				de-identified in accordance with regulations promulgated pursuant to section
				264(c) of the Health Insurance Portability and Accountability Act of 1996. In
				implementing such program, the Secretary shall ensure that—
							(1)the information
				made so available is in a format that is easily accessible, useable, and
				understandable to the public, including individuals interested in improving the
				quality of care provided to individuals eligible for items and services under
				this title, researchers, health care providers, and individuals interested in
				reducing the prevalence of waste and fraud under this title;
							(2)the information
				made so available is as current as deemed practical by the Secretary and shall
				be updated at least once per calendar quarter;
							(3)to the extent feasible—
								(A)all hospitals,
				nursing homes, clinics, and large physician practices included in such
				information that are identifiable by name to individuals who access the
				information through such program; and
								(B)all individual
				health care providers not described in subparagraph (A), including physicians
				and dentists, are identifiable by unique identifier numbers that are disclosed
				only to appropriate officials within the Department of Health and Human
				Services and the State involved; and
								(4)the Secretary
				periodically solicits comments from a sampling of individuals who access the
				information through such program on how to best improve the utility of the
				program.
							(b)Use of
				ContractorFor purposes of implementing the program under
				subsection (a) and ensuring the information made available through such program
				is periodically updated, the Secretary may select and enter into a contract
				with a public or private entity meeting such criteria and qualifications as the
				Secretary determines appropriate.
						(c)Annual
				reportsNot later than 2 years after the date of the enactment of
				this section and annually thereafter, the Secretary shall submit to the
				Committee on Energy and Commerce of the House of Representatives and the
				Committee on Finance of the Senate a report on the progress of the program
				under subsection (a), including on the extent to which information made
				available through the program is accessed and the extent to which comments
				received under subsection (a)(4) were used during the year involved to improve
				the utility of the program.
						(d)Incentives for
				Compliance with Existing State RequirementsIf the Secretary
				determines that one of the 50 States or the District of Columbia has not fully
				and properly complied with section 1903(r)(1)(F), including any encounter data
				requirements, for any period beginning after the date that is one year after
				the date of the enactment of this section, the Secretary shall reduce the
				amount paid to the State or the District of Columbia, respectively, under
				section 1903(a) by $25,000 for each such day. Such reduction shall be made
				unless—
							(1)the State or the
				District of Columbia, respectively, demonstrates to the Secretary’s
				satisfaction that the State made a good faith effort to comply;
							(2)not later than 60
				days after the date of a finding that the State or the District of Columbia,
				respectively, has not fully and properly complied with section 1903(r)(1)(F),
				the State or the District of Columbia, respectively, submits to the Secretary
				(and the Secretary approves) a corrective action plan to implement such a
				program; and
							(3)not later than 12
				months after the date of such submission (and approval), the State or the
				District of Columbia, respectively, fulfills the terms of such corrective
				action plan.
							The
				Secretary shall transfer the amount of any reduction under this subsection to
				the fund established under subsection (e).(e)Funding
							(1)Medicaid
				Internet-based Transparency FundThe Secretary shall establish a fund to be
				known as the Medicaid Internet-based Transparency Fund,
				consisting of such amounts as may be transferred to such Fund under subsection
				(d) and such amounts as may be appropriated to such Fund under paragraph
				(3).
							(2)Expenditures
				from FundAmounts in the
				Medicaid Internet-based Transparency Fund shall be available to the Secretary
				only for purposes of carrying out this section.
							(3)Authorization of
				appropriationsThere is authorized to be appropriated to the
				Medicaid Internet-based Transparency Fund $10,000,000 for fiscal year 2009, to
				remain available until
				expended.
							.
			(b)Feasibility
			 report on including SCHIP information in Internet-based transparency
			 programNot later than 2
			 years after the date of the enactment of this Act, the Secretary of Health and
			 Human Services shall submit to the Committee on Energy and Commerce of the
			 House of Representative and the Committee on Finance of the Senate a report on
			 the feasibility, potential costs, and potential benefits of making publicly
			 available through an Internet-based program de-identified payment and patient
			 encounter information for items and services furnished under title XXI of the
			 Social Security Act which would not otherwise be included in the information
			 collected under the Medicaid Statistical Information System described in
			 section 1903(r)(1)(F) of such Act and made available under section 1943 of such
			 Act, as added by subsection (a).
			
